EXHIBIT 10.48

LICENSE AGREEMENT

This License Agreement (“Agreement”) is entered into as of April 1, 2004 (the
“Effective Data”), by and between Oversee.net, a California corporation
(“Partner”) and LookSmart, Ltd., a Delaware corporation (“LookSmart”).

RECITALS

The parties wish to provide for a license to Partner to distribute LookSmart’s
Search Results on the Partner Network.

NOW, therefore, for good and adequate consideration, the receipt of which is
acknowledged, the parties agree as follows:

 

1. DEFINITIONS

1.1 “Click” occurs when a bona fide Internet user (which excludes a robot,
spider, software, scraper or other mechanical, artificial or fraudulent means,
or a person who is not seeking to use the Partner Network for a legitimate web
search, e.g., has been paid or otherwise motivated to click) clicks on a Listing
and accesses the destination site.

1.2 “Gross Revenue” means total invoices generated from Search Results on
Partner Network during the applicable period, plus or minus any net credits or
returns from previous periods.

1.2 “Listing” means a profile of a website that includes the display URL, a
title, text that describes the site to which the listing links, and & tracking
URL (If applicable). Listings are displayed in Search Results.

(a) “Paid Listing” means a listing for which a third party has paid to include
in Search Results.

(b) “Unpaid Listing” means a listing that is included in Search Results at no
direct cost to any third-party.

1.3 “LookSmart Directory” means a collection of Listings that are stored in a
LookSmart proprietary database after human identification and input.

1.4 “LookSmart Web Index” means a collection of Listings that are stored in a
LookSmart proprietary database after machine based identification and input.

1.5 “Partner Network” means the following web sites which are owned or operated
by Partner or are contractually part of Partner’s syndication network:
DomainSponsor.com (parked domain) publisher network and Information.com.

1.6 “Reviewed Web Sites” means a LookSmart product that contains both Paid and
Unpaid Listings retrieved from the LookSmart Directory, The amount that an
advertiser pays to LookSmart has no influence on the ordering of results of
Reviewed Web Sites.

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 1   4/1/2004



--------------------------------------------------------------------------------

1.7 “Search Results” means Listings provided by LookSmart to Partner hereunder
during the Term hereof. The Search Results will include Sponsored Search,
Reviewed Web Sites, and/or WebSearch as indicated in Section 5.

1.8 “Sponsored Search” means a LookSmart product that return results containing
only Paid Listings. The amount that an advertiser pays to LookSmart influences
(among other factors) the position in which the advertiser’s listing appears in
Sponsored Search.

1.9 “WebSearch” means that LookSmart returns results that may contain both Paid
and Unpaid listings retrieved from the LookSmart Web Index and the amount that
an advertiser pays to LookSmart has no influence on the ordering of results.

 

2. LICENSE.

2.1 License. Subject to the terms, limitations and conditions herein, LookSmart
hereby grants to Partner a non-exclusive license during the Term hereof to
publicly display the Search Results in electronic form on search results pages
on the Partner Network.

2.2 Limitations on License. The license granted above is limited by the
following restrictions: (i) except as expressly permitted herein, Partner will
not display, use, reproduce, modify, sell, resell, rent, license, sublicense,
transfer, assign or redistribute in any way the Search Results, except as
expressly permitted herein; (ii) Partner will not modify, add to, edit or delete
the URLs, titles or reviews contained within any Search Results without
LookSmart’s prior written approval; (iii) Partner will not attempt to alter,
reverse engineer, decompile, disassemble or otherwise attempt to derive the
Search Results or any of LookSmart’s customer lists, databases, computer
programs, parents, copyrights, other proprietary right (including the
methodology related to the creation .and compilation of the Search Results) or
any other information furnished to Partner by LookSmart; (iv) except as
expressly permitted herein. Partners will no display, sublicense or syndicate
the Search Results on or to any third party or web site outside of the Partner
Network unless it first obtains LookSmart’s written consent; (v) Partner will
use the. tracking URLs associated with each individual Paid Listing provided by
LookSmart, if any, for all Search Results included on its search results pages
(though Partner may use the display URLs for purposes of displaying the
listing); (vi) Partner will not syndicate or display any Search Results on any
adult-oriented, obscene or illegal web sites; and (vii) Partner will not
encourage, aid, abet, authorize or permit any employee, affiliate, contractor,
agent, representative or third party to do or attempt to do any of the
foregoing.

2.3 Re-Sell Rights. Partner may, from time to time during the term of this
Agreement, deliver or cause to be delivered Search Results on third party sites
and/or networks, provided that Partner delivers to LookSmart written notice of
any third parties (and any other identifying information LookSmart may
reasonably request) proposed to be involved in such relationships at least ten
(10) days prior to the beginning of such relationships. LookSmart may at any
time, upon email notice to Partner, refuse to allow its Search Results to be
distributed to proposed or previously approved third parties. Partner will in no
event allow the redistribution of LookSmart Search Results outside of the United
States.

 

3. PAYMENT TERMS.

3.1 Cost Per Click (CPC). Subject to the terms and conditions hereof, for any
given calendar month, LookSmart will pay Partner *** for all valid Clicks
generated by Partner, as recorded by LookSmart’s proprietary click tracking
system, For each click, ***. LookSmart will determine the CPC bid and include it
in the live feed sent in response to such query. LookSmart will have sole
discretion to decide

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 2   4/1/2004



--------------------------------------------------------------------------------

the CPC bid for each search term, and such CPC bid may change frequently.
Partner may use the CPC bid included in the live feed for its internal purposes,
but the parties agree that all CPC bid amounts submitted by LookSmart are
confidential information for internal use only, and shall not be posted on
Partner’s web pages or disclosed to any third parties.

3.2 Payment and Reporting. Within 30 days after the end of each calendar month
during the Term, LookSmart will deliver (a) payment pursuant to Section 3.1,
and(b) a report describing Clicks generated and amounts payable to Partner for
such calendar month. LookSmart agrees to provide a designated account manager
and to use commercially reasonable efforts to provide additional reporting on no
less than a weekly basis as reasonably requested by Partner.

3.3 Audit. Each party will maintain accurate records with respect to the
calculation of all payments due under this Agreement. The other party (the
“Examining Party”) may, upon no less than 15 days prior written notice to the
first party (the “Audited Party”) and no more than once in any twelve month
period, cause an independent auditor of nationally recognized standing to
inspect the appropriate records of the audited party reasonably related to the
calculation of such payments during the Audited Party’s normal business hours.
Such examination will be undertaken in a manner reasonably calculated not to
interfere with the Audited Party’s normal business operations. The fees charged
by such auditor in connection with the inspection will be paid by the Examining
Party, unless the auditor discovers an underpayment of greater than 10%, in
which case the Audited Party will pay the reasonable fees of the auditor.

3.4 Invalid Clicks. LookSmart shall have no obligation to pay for clicks which
are invalid as determined by its proprietary click tracking system. Invalid
clicks may come as a result of but are not limited to clicks (i) generated via
automated crawlers, robots or click generating scripts, (ii) (that an advertiser
receives and rejects, (iii) that come as a result of auto-spawning of browsers,
automated redirects, and clicks that are required for Users to navigate on the
Partner Network, or (iv) that come as a result of any incentive such as cash,
credits or loyalty points. LookSmart reserves the right to require Partner to
provide server log files that include, but are not limited to, the daily number
of clicks delivered to LookSmart. In the event that LookSmart determines that
Partner has delivered invalid clicks during the term of this Agreement,
LookSmart may terminate this Agreement upon five business days prior written
notice to Partner.

 

4. PARTNER OBLIGATIONS.

4.1 Implementation of Search Results. Partner will query LookSmart’s servers for
search queries on the Partner Network and will implement and display Search
Results provided by LookSmart as set forth on Exhibit A. Partner will
display/distribute LookSmart’s Search Results in a phased approach in the
following locations:

 

  1. User-initiated search; Clicks result from a user clicking on a keyword
textlink or typing in a search in the search box

 

  2. D-link; Clicks result from the 1-click search result links in the center
frame on landing pages.

Each location will be tracked separately.

4.2 Attribution; Look and Feel. Partner may provide attribution on pages
displaying Search Results. The size and location of such attribution shall be at
the parties’ mutual agreement. Other than as set forth herein, Partner shall
control the look and feel of its search service.

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 3   4/1/2004



--------------------------------------------------------------------------------

5. LOOKSMART OBLIGATIONS.

5.1 Tracking and Serving. LookSmart will provide the following types of search
results to Partner [check as applicable]:

 

  x Sponsored Search

 

  ¨ Reviewed Site Search

 

  ¨ Web Search

5.2 Service Levels/Technical Support. LookSmart will use commercially reasonable
efforts to provide the Service Levels and Technical Support in Exhibit B.

 

6. PUBLICITY.

Neither party will make any public statement, press release or other
announcement relating to the terms or existence of this Agreement without the
prior written approval of the other, such approval not to be unreasonably
withheld, conditioned or delayed, provided that either party may make such
disclosures as may be, in its reasonable opinion of counsel, advisable in order
to comply with a subpoena or other legal process or with applicable laws,
regulations or securities exchange rules.

 

7. INTELLECTUAL PROPERTY OWNERSHIP.

7.1 Proprietary Rights of LookSmart. LookSmart will retain all right, title and
interest in and to the Search Results, the related databases and all associated
intellectual property and proprietary rights worldwide (including, but not
limited to, ownership of all copyrights, trademarks, patents, derivative works,
modifications, customer lists and information, algorithms, taxonomies, trade
secrets and other intellectual property rights therein).

7.2 Proprietary Rights of Partner. Other than the Search Results, Partner will
retain all right, title, and interest in and to the Partner Network (including,
but not limited to, ownership of all copyrights, trademarks, patents, derivative
works, modifications, customer lists and information, algorithms, taxonomies,
trade secrets and other intellectual property rights therein).

 

8. TERM AND TERMINATION.

8.1 Term. The term of this Agreement (the “Term”) will begin on the Effective
Date and will end ***. The Agreement will then automatically renew for
successive 6-month periods, unless either party gives written notice to the
other party of its intention not to renew at least 60 days prior to the end of
the then-current term or renewal term.

8.2 Termination. Either party may terminate this Agreement (a) at any time
within the first 90 days after the Effective Date, provided that written notice
of termination is delivered to the other party within such 90-day period, or
(b) if the other party (i) materially breaches its obligations hereunder and
such breach remains uncured for thirty (30) days following delivery of written
notice to the breaching party of the breach, or (ii) is subject to voluntary or
involuntary bankruptcy proceedings, insolvency, liquidation or otherwise
substantially discontinues its business operations. After the initial 90 days
after the launch date, either party may cancel this Agreement by providing the
other party with 30-days written notice.

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 4   4/1/2004



--------------------------------------------------------------------------------

8.3 Effect of Termination. Termination of this Agreement by either party will
not act as a waiver of any breach of this Agreement and will not act as a
release of either party hereto from any accrued liability (including payments as
set forth in the following section) or liability for breach of such party’s
obligations under this Agreement. Within thirty (30) days following the
expiration or termination of this Agreement, each party will pay to the other
party all sums, if any, due and owing as of the date of expiration or
termination, net of any amounts due from the other party as of such date. Upon
the expiration or termination of this Agreement for whatever reason, each party
shall immediately cease to use the other party’s trademarks, proprietary
information, Search Results, intellectual property (including derivative works,
or modifications thereof) and Confidential Information in any manner whatsoever,
and shall destroy or return (at the option of the other party), any such
property, or materials representing the same to the other party, and provide the
other party with an officer’s certificate attesting to such return/destruction.
For the avoidance of doubt, upon termination or expiration of this Agreement,
the license granted hereunto shall terminate and Partner and its agents shall
immediately cease all use of the Search Results.

8.4 Survival. The provisions of sections 1 and 6-12 (inclusive) will survive any
termination or expiration of this Agreement for a period of three years.

 

9. CONFIDENTIALITY.

9.1 “Confidential Information” means information about the disclosing party’s
(or its suppliers’) business, products, technologies, strategies, customers,
financial information, operations or activities that is proprietary and
confidential, including without limitation all business, financial, technical
and other information disclosed by the disclosing party. Confidential
information will not include information that the receiving party can establish
(i) is in or enters the public domain without breach of this Agreement, (ii) the
receiving party lawfully receives from a third party without restriction on
disclosure and without breach of a nondisclosure obligation or (iii) the
receiving party knew prior to receiving such information from the disclosing
party.

9.2 Use of Confidential Information. Each party agrees (i) that it will not use
or disclose to any third party or use any Confidential Information disclosed to
it by the other except as expressly permitted in this Agreement or as
required-by a court of law or otherwise compelled to be disclosed pursuant to
the legal process or existing laws or regulations, and (ii) that it will take
all reasonable measures to maintain the confidentiality of all Confidential
Information of the other party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar importance.

 

10. WARRANTY AND INDEMNITY.

10.1 LookSmart Warranty. LookSmart warrants that it owns, or has obtained the
right to distribute and make available as specified in this Agreement, the
Search Results provided to Partner in connection with this Agreement. Except as
specifically provided herein, LookSmart does not guarantee or make any
representations or warranties whatsoever (i) with respect to the completeness of
any listings or links or information accessed through such links or (ii) with
respect to the content of the web sites accessed through the listings or links
provided hereunder. LOOKSMART DOES NOT WARRANT, REPRESENT OR GUARANTEE THAT THE
USE OF ITS LISTINGS OR LINKS, OR ANY OTHER SERVICES PROVIDED IN CONNECTION WITH
OR IN ADDITION TO THE FOREGOING WILL BE UNINTERRUPTED, UNDISRUPTED OR
ERROR-FREE,

10.2 Indemnification. Each party will indemnify, defend and hold harmless
Partner, its officers directors and employees from any and all third party
claims, liability, damages and/or costs

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 5   4/1/2004



--------------------------------------------------------------------------------

(including, but not limited to, attorneys fees) arising from the other party’s
breach of any warranty, representation or covenant in this Agreement. Each
party’s obligation to indemnify is conditioned upon the other party providing
prompt notification of any and all such claims, unless the failure to notify
does not materially and adversely affect the defense. The indemnified party will
reasonably cooperate with the indemnifying party in the defense and/or
settlement thereof; provided that if any settlement requires an affirmative
obligation of, results in any ongoing liability to or prejudices or
detrimentally impacts the indemnified party in a material manner, then such
settlement shall require the indemnified party’s written consent (not to be
unreasonably withheld or delayed) and the indemnified party may have its own
counsel in attendance at all proceedings and substantive negotiations relating
to such claim at the indemnified party’s sole cost and expense.

10.3 Disclaimer. EXCEPT AS SPECIFIED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTY IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE REGARDING
SUCH SUBJECT MATTER.

 

11. LIMITATION OF LIABILITY.

11.1 Exclusion of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT THAT PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

11.2 Total Liability. OTHER THAN AS A RESULT OF BREACH OF SECTION 2 OR PURSUANT
TO THE INDEMNIFICATION PROVISIONS HEREOF, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER FOR AN AMOUNT IN EXCESS OF THE TOTAL AMOUNT PAID TO PARTNER
HEREUNDER.

 

12. GENERAL.

12.1 Assignment. Neither party may assign this Agreement, in whole or in part,
without the other party’s written consent (which will not be unreasonably
withheld), except that no such consent will be required in connection with a
merger, reorganization or sale of all, or substantially all, of such party’s
assets to a third party.

12.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, notwithstanding the actual
state or country of residence or incorporation of the parties. The parties
consent to the exclusive jurisdiction of the state or federal courts in the
Northern District of California for all actions arising out of or related to
this Agreement.

12.3 Notices. Any notice or other communication to be given hereunder will be in
writing and will be (as elected by the Party giving such notice): (i) personally
delivered; (ii) transmitted by postage prepaid registered or certified mail,
return receipt requested; (iii) deposited prepaid with a nationally recognized
overnight courier service; or (iv) sent by facsimile. Unless otherwise provided
herein, all notices will be deemed to have been duly given on: (a) the date of
receipt (or if delivery is refused, the date of such refusal) if delivered
personally or by courier; (b) three (3) Business Days after the date of posting
if transmitted by mail; or (c) if transmitted by facsimile, the date a
confirmation of transmission is received. Either Party may change its address
for purposes hereof on not less than three (3) Business Days prior notice to the
other Party. Notices hereunder will be directed to, unless otherwise instructed
by the receiving Party:

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 6   4/1/2004



--------------------------------------------------------------------------------

If to Partner:

818 West 7th Street, Suite 700

Los Angeles, CA 90017

Attn: Ron Sheridan

Phone: 213-891-0101

Fax: 213-892-1214

If to LookSmart:

625 Second Street

San Francisco, California 94107

Attn: Senior VP, Business Development

Fax: 415-348-7030

with a copy to:

625 Second Street

San Francisco, California 94107

Attn: Legal Department

Fax: 415-348-7034

12.4 No Agency. The parties are independent contractors and will have no power
or authority to assume or create any obligation or responsibility on behalf of
each other. This Agreement will not be construed to create or imply any
partnership, agency or joint venture.

12.5 Force Majeure. Any delay in or failure of performance by either party under
this Agreement will not be considered a breach of this Agreement and will be
excused to the extent caused by any occurrence beyond the reasonable control of
such party including, but not limited to, acts of God, power outages and
governmental restrictions.

12.6 Severability. In the event that any of the provisions of this Agreement are
held by to be unenforceable by a court or arbitrator, the remaining portions of
the Agreement will remain in full force and effect.

12.7 Entire Agreement. This Agreement is the complete and exclusive agreement
between the parties with respect to the subject matter hereof, superseding and
terminating any prior agreements and communications (both written and oral)
regarding such subject matter. This Agreement may only be modified, or any
rights under it waived, by a written document executed by both parties.

12.8 Independent Contractors. The parties are independent contractors and not
co-venturers. Neither party shall be deemed to be an employee, agent, or legal
representative of the other party hereto for any purpose and neither party
hereto shall have any right, power or authority to create any obligation or
responsibility on behalf of the other party hereto nor shall this be deemed an
exclusive or fiduciary relationship.

12.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original or faxed copy and all of which together shall
constitute one instrument.

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 7   4/1/2004



--------------------------------------------------------------------------------

LookSmart, Ltd.       [Oversee.net] By:  

/s/ Anthony Mamone

    By:  

/s/ Lawrence Ng

Name:   Anthony Mamone     Name:   Lawrence Ng Title:   SVP, Sales & Operations
    Title:   President

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 8   4/1/2004



--------------------------------------------------------------------------------

EXHIBIT A

IMPLEMENTATION

 

1. Display of Search Results. In connection with each search by a user on the
Partner Network, Partner will query LookSmart’s servers via a live data feed. If
any Search Results are returned by LookSmart’s servers in response to such
query, such Search Results will be displayed on search results pages on the
Partner Network. Partner will not display any CPC or price-related data that
would allow users to determine the price paid by advertisers in connection with
paid listings. Partner will cooperate with LookSmart to allow LookSmart to track
clicks on Paid Listings displayed on the Partner Networks, including the use of
redirects, tracking URLs or other methods as reasonably requested by LookSmart.
Other than as set forth herein, Partner shall be solely and exclusively
responsible for the design, development, operation and maintenance of the
Partner Network and for all advertising, sponsorship or other use of the media
contained therein. Partner agrees not to query LookSmart’s servers for the query
term “sex”.

 

2. Partner Display Ordering. Partner represents that it sorts and delivers, and
will continue to sort and display, Search Results on the Partner Network based
on the Cost Per Click assigned to the listings in the Search Results (CPC
Sorted). In the event that Partner decides to change the method by which it
sorts and delivers the order of its Search Results on the Partner Network,
Partner will provide to LookSmart thirty (30) days written notice of such
change. Partner will make reasonable effort to work with LookSmart to display
LookSmart’s Sponsored Search Results in the new display order at positions
comparable to the CPC sorted implementation.

 

3. Position in Search Results. In implementations where Partner determines the
display and presentation of Search Results on the CPC paid to Partner, Partner
agrees to display LookSmart’s Sponsored Search Results in Partner’s Search
Results in the position based on the agreed upon Cost Per Click. Based on the
agreed upon CPC, Partner must display LookSmart’s Sponsored Search Results above
(i) any other listing with the same CPC and (ii) the listing with the next
lowest CPC available for display in Partner’s Search Results. Partner will in no
way manipulate Partner’s Search Results or any other listing CPC to display
LookSmart’s Sponsored Search in a position below listings with CPCs lower than
those agreed upon and thus assigned to LookSmart’s Sponsored Search.

 

4. Top Bid Pricing. ***.

 

5. Query Source Identification; CPC Bid. Partner must provide LookSmart with the
IP, User Agent and HTTP referrer for every query for which Partner requests a
LookSmart Search Result. In order to optimize CPC bid pricing, LookSmart may
designate certain keywords or queries to be directed to certain of its servers,
and Partner shall follow such designations as they are provided to Partner.

 

6. Traffic Volume and Increases. Partner will provide LookSmart with 3 days
written notice before launching with new affiliates or traffic sources that
will, in Partner’s reasonable opinion, increase the number of Searches by the
lesser of 50% over then-current levels or 500,000 queries per day. LookSmart
will have no obligation to pay for Clicks for which a timely notice is not
provided under this section.

 

7. Blocking Distribution. LookSmart may request that Partner block distribution
of Search Results to a specified list of sources (sites and/or IP addresses)
deemed questionable by LookSmart. LookSmart may update the list from time to
time, in its sole discretion. All sources contained within the list must be
blocked from distribution by Partner as soon as practicable after, but in any
event within 5 business days from, receipt of notice from LookSmart. LookSmart
shall have no obligation to pay Partner for Clicks delivered to Paid Listings
from these sources.

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 9   4/1/2004



--------------------------------------------------------------------------------

EXHIBIT B

Service Level Agreement — LookSmart Data Feed (VAL)

Below is the level of service to be supplied by LookSmart in connection with
LookSmart’s provision of Search Results (the “Service”), The Service to be
provided to Partner shall consist of a real-time data feed of Search Results as
defined in the Agreement.

Partner Implementation Guide. Following the execution of this Agreement,
LookSmart will provide Partner with a partner implementation guide to assist in
the process of implementing the technical aspects of the Service. The parties
will use commercially reasonable efforts to abide by the procedures and steps
set forth in the guide.

Service Integration Technical Assistance. During the Term, LookSmart agrees to
provide a designated technical account manager during normal business hours
(8am—5pm Pacific Time) to Partner to assist in the effective integration of the
Service onto the Partner’s site. In no event will such support exceed ten
(10) hours per month, and all such support will be provided during business
hours. The parties agree that the Service is provided in a standard format and
is well documented, LookSmart will not provide technical assistance relating to
on-site server configuration or programming.

Service Response Time. The load time for a non-page-load query (i.e. where the
data returned does not include the formatted page), as measured round-trip from
the time Partner servers send a search request to LookSmart to the time of
Partner’s servers’ receipt of a completed set of search result(s) will be less
than 375 milliseconds at least 98% of the time, as measured daily, weekly, and
monthly, from domestic locations,

Service Uptime. The Service will be available 24 hours/day, 7 days/week.
Scheduled downtime will be communicated to partners with 5 business days notice.
Service is guaranteed to be up ***% of the time as. measured weekly and ***% of
the time as measured monthly, excluding scheduled downtime, Should LookSmart
determine that a reconfiguration of the Service is required, such as major
software version changes, changes in hosting facilities or other network
reconfiguration; LookSmart will provide Partner with 30-day notice of such
change, and will work in good faith to minimize any Service outages.

Quality Criteria. LookSmart will use commercially reasonable efforts to ensure
that the Service shall not contain more than 3% Inactive Links out of any random
sample of 10,000+ queries. “Inactive Links” shall be defined as any link provide
by the Service which, when clicked, does not result in the user receiving a web
page within 60 seconds at least 3 out of 5 times in any 1 week period.

TECHNICAL SUPPORT

To ensure that problems with the Service are identified, addressed and resolved
in a timely manner, the following framework shall be followed for reporting
problems, communicating progress on troubleshooting activities, resolving
problems, and, if necessary, escalating the level of attention placed on such
problems. This framework proposes a three-category approach to technical support
for dealing with problems. The first type deals with general technical support
such as consultation regarding technical specification interpretation and
understanding the process, the second with changes in the Service, and the third
addresses problem reporting and resolution associated with the Service.

Type 1: General Technical Support

This category of service provides consultation regarding the proper
interpretation of format specifications and data, as well as support on how the
Service works, the quality or content of Service results for specific queries or
how Partners might integrate the Service into their Web site(s), It does not
address any desired changes in the basic service parameters. Within 3 business
days of the Execution Date of this Agreement, Partner will be provided with the
names of both a business development account manager and a technical account
manager who will provide this type of service during normal business hours, up
to 10 hours per month, for the first three months. Partner should expect a
response to Type 1 issues within 2 business days, after which they should be
escalated as detailed below.

Type 2: Changes

Requests for changes in the Service should be directed to the business
development account manager who will be assigned to Partner within 3 days of the
Execution Data of this Agreement, partner should expect a response to Type 2
issues within 2 business days, after which they should be escalated as detailed
below,

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 10   4/1/2004



--------------------------------------------------------------------------------

Type 3: Problem Reporting and Resolution

Problems reaching LookSmart servers (e.g., major networking Issues, Service
outage, etc.) should be addressed with the LookSmart Technical Operations team
as detailed below. ALL OTHER requests (e.g. product Issues) should be treated as
Type 1 or Type 2 issues.

 

  1. Contact the System Technical Support team by:

 

  •  

Email: techsupport@lookSmart.net

 

  •  

Email Page: techsupport-pager@looksmart.net

 

  •  

Please remember to include an area code with the callback telephone number

If after 15 minutes, a callback is not received...

 

  2. Contact the Director of Production Operations by use of the following
contact information:

 

  •  

Dean Cookson

 

  •  

Work/Day: 415-348-7615

 

  •  

Cell: 415-516-6177

 

  •  

Email: dcookson@looksmart.net

 

  •  

Email Page: dcookson-pager@looksmart.net

If after 15 minutes, a callback was not received...

 

  3. Contact the Vice President of Technical Operations by use of the following
contact Information:

 

  •  

Michael Grubb

 

  •  

Work/Day: 415-348-7633

 

  •  

Cell: 415-308-8071

 

  •  

Email: mg@looksmart.net

 

  •  

Email Page: mg-pager@looksmart.net

Escalation Procedures

If Partner does not receive timely responses (according to the timetables
outlined above) issues should be escalated to any of the following individuals;

 

Person to Contact

  

Title

   Role    Phone     David Hoare   

Technical Account

Manager

   Business Development    415 348 7611 (o)


416-378-2910 (m)

  dhoare@looksmart.net David Kopp    VP    Product


Management

   416-348-7688(o)


416-225-9446 (m)

  dkopp@looksmart.net

Partner Points of Contact

Communication of issues from LookSmart to Partner should be directed to the
following individuals:

 

Person to Contact

   Title    Role    Phone    Email Ron Sheridan   
VP                                Business Development   
213-891-0101                ron@oversee.net

 

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Confidential

  Page 11   4/1/2004